Citation Nr: 1136960	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for abnormal pap smears.  

2.  Entitlement to service connection for residuals of pneumonia.  

3.  Entitlement to service connection for shin splints. 

4.  Entitlement to service connection for asthma with chest pain.  

5.  Entitlement to service connection for migraine headaches. 

6.  Entitlement to service connection for depression. 

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for residuals of a cold injury of both feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims.  

In July 2010, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence in support of her claims, along with a waiver of RO consideration.  Accordingly, a remand to the RO for consideration of this evidence is not necessary, and the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304(c) (2011).  

In its July 2007 rating decision and February 2008 Statement of the Case, the RO addressed the issues of entitlement to service connection for asthma and entitlement to service connection for chest pain separately.  However, at her June 2008 Decision Review Officer (DRO) hearing, the Veteran clarified that her chest pain is a symptom of her asthma, and as such, requested that these claims be combined.  See June 2008 DRO Hearing Tr. at 2.  Accordingly, the Veteran's claims of entitlement to service connection for asthma and entitlement to service connection for chest pain have been recharacterized as a single claim of entitlement to service connection for asthma with chest pain, as reflected on the cover page.

The issues of entitlement to service connection for depression, entitlement to service connection for a low back disability, and entitlement to service connection for residuals of a cold injury of both feet, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2008 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that her claim of entitlement to service connection for abnormal pap smears be withdrawn.

2.  In a July 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that her claim of entitlement to service connection for bilateral shin splints be withdrawn.  

3.  In a July 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that her claim of entitlement to service connection for residuals of pneumonia be withdrawn.  

4.  The Veteran's asthma with chest pain is related to her period of military service.

5.  The Veteran's migraine headaches are related to her period of military service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for abnormal pap smears have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for bilateral shin splints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for residuals of pneumonia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 

5.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).  Additionally, an appeal may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1) (2011).  

In the present case, in a June 2008 statement, prior to the promulgation of a decision in this case, the Veteran requested that her claim of entitlement to service connection for abnormal pap smears be withdrawn.  Similarly, in a July 2010 statement, which she submitted at her July 2010 Board hearing, the Veteran requested that her claims of entitlement to service connection for bilateral shin splints and entitlement to service connection for residuals of pneumonia be withdrawn.  These statements act as withdrawals of the Veteran's claims for entitlement to service connection for abnormal pap smears, entitlement to service connection for bilateral shin splints, and entitlement to service connection for residuals of pneumonia.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.

II.  Entitlement to Service Connection

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board grants entitlement to service connection for asthma with chest pain and migraine headaches, representing a complete grant of the benefit sought on appeal with regard to these claims.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21Vet.App. 303, 307 (2007); see also 38 C.F.R. § 3.303(b) (2011); Hickson v. West, 12 Vet. App. 247, 253 (holding that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet.App. 488, 497 (1997).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  
The determination as to whether the elements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  

      A.  Asthma

With regard to the Veteran's asthma claim, the Veteran contends that service connection is warranted because she was first diagnosed with asthma during service and has experienced a continuity of asthma symptomatology since service, including difficulty breathing on exertion and occasional shortness of breath.  See Veteran's October 2006 claim; June 2008 DRO Hearing Tr. at 10-14; July 2010 Board Hearing Tr. at 3-7.  

The Board finds that service connection for asthma with chest pain is warranted.  See 38 C.F.R. § 3.303(a) (2011).  In making this determination, the Board highlights that the post-service medical evidence of record reveals that the Veteran currently has asthma.  Specifically, in February 2007, after conducting a physical examination of the Veteran and performing a pulmonary function test (PFT), a VA examiner diagnosed the Veteran with asthma.  Similarly, in May 2007, after reviewing the Veteran's claims file, conducting a physical examination of the Veteran, and performing a PFT, a second VA examiner stated that, although no asthma attacks had been documented,  it was "more likely than not" that the Veteran had asthma.  In this regard, the examiner reported that it was possible that the Veteran's medication had been controlling her symptomatology.  Moreover, during VA treatment in August 2007, November 2007, September 2008, April 2009, June 2009, and October 2009, the Veteran was noted to have asthma.  Accordingly, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, a review of the Veteran's service treatment records reveals that the Veteran's asthma was incurred during service.  Specifically, these records show that, at the time of her entrance examination in April 1999, she was found to have normal lungs and a normal chest on examination, with no history of asthma noted.  See April 1999 entrance examination and report of medical history.  Thereafter, in September 1999, the Veteran sought treatment for chest pain and possible asthma.  Additionally, in February 2000, the Veteran underwent a medical consultation for difficulty breathing and chest pain.  Further, during treatment in April 2000, a doctor noted that the Veteran had chronic asthma; and during treatment in January 2001 and February 2001, the Veteran was noted to have a past medical history significant for asthma.  Moreover, in February 2002, the Veteran sought further treatment for difficulty breathing, reporting that she had been experiencing such symptomatology since basic training, but that the symptoms had recently worsened in severity.  The following day, the Veteran underwent a skin allergy test, which revealed that the Veteran had moderately severe asthma, for which she was prescribed flovent, albuterol, and serevent.  Finally, at the time of her December 2003 separation examination, the Veteran reported having a history of asthma.  See December 2003 report of medical history.  As such, because the record reflects that the Veteran was first diagnosed with and treated for asthma during service, the Board finds that the second element required for service connection has been established.  

Finally, turning to the third element required for service connection, the Board notes that the only opinion of record addressing whether there is a causal relationship between the Veteran's currently diagnosed asthma and service is that of the May 2007 VA examiner.  Specifically, the May 2007 VA examiner provided the opinion that the Veteran's asthma was more likely than not "service connected."  Moreover, in support of this opinion, the examiner noted that the record revealed that the Veteran had complained of the symptoms of asthma (i.e., dyspnea on exertion and difficulty breathing while running) during service in approximately 2000 (i.e., when she was 19 years old).  Furthermore, the examiner noted that the Veteran continued to have the same complaints now, and as such, it was "more likely than not" that the Veteran "still has asthma."  Accordingly, because there is medical evidence of a relationship between the Veteran's currently diagnosed asthma and her in-service asthma symptomatology, the Board finds that the third element required for service connection has also been satisfied.  

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for asthma with chest pain is warranted.  Therefore, the Veteran's claim of entitlement to service connection for asthma with chest pain is granted.  

      B.  Migraine Headaches

With regard to the Veteran's migraine headaches claim, the Veteran contends that service connection is warranted because she first began experiencing frequent migraine headaches during basic training, and has continued to have the same type of headaches ever since.  See June 2008 DRO Hearing Tr. at 7, 10; July 2010 Board Hearing Tr. at 11-13.  In this regard, the Veteran asserts that, during service, she was given Tylenol with codeine for her headaches, and that her VA doctors have since continued to prescribe pain medication for her headaches.  See June 2008 DRO Hearing Tr. at 8-9; July 2010 Board Hearing Tr. at 7, 15.  

The Board finds that service connection for migraine headaches is warranted based on a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b) (2011).  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has headaches.  Specifically, in January 2006, the Veteran sought treatment for headaches at the Thomas Moore Health Clinic, reporting a history of migraine headaches for which she had been taking Tylenol with codeine.  Additionally, during subsequent treatment at the Thomas Moore Health Clinic in May 2006 and June 2006, the doctor included headaches in the Veteran's problem list.  Further, during VA treatment in August 2007, the doctor reported that the Veteran had a medical history of migraine headaches; and during VA treatment in November 2007, September 2008, April 2009, June 2009, and October 2009, the Veteran's problem list included headaches.  Accordingly, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, the Veteran's service treatment records reveal that she was first noted to have migraine headaches during service.  Specifically, these records show that, at the time of her entrance examination in April 1999, she was found to have a normal head and neurological system on examination, with no history of frequent or severe headaches noted.  See April 1999 entrance examination and report of medical history.  Thereafter, during emergency treatment in September 1999, the Veteran reported having headaches; during treatment in January 2001, she reported having a headache that came and went; and during treatment in February 2001, she was diagnosed with migraine headaches.  Moreover, at the time of her December 2003 separation examination, the Veteran reported having a history of frequent and/or severe headaches for which she was taking Tylenol with codeine and Midrin.  See December 2003 report of medical history.  As such, because the record reflects that the Veteran was first diagnosed with and treated for migraine headaches during service, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Veteran has testified that she first began experiencing migraine headaches during basic training, which have since persisted on a regular basis.  See June 2008 DRO Hearing Tr. at 7, 9-10; July 2010 Board Hearing Tr. at 12-13.  In this regard, the Veteran has further testified that her current headaches are of a same nature (i.e., in the same location and of similar or greater severity) as those that she experienced during service, although they have become more frequent since service.  See July 2010 Board Hearing Tr. at 13.  In this regard, the Board finds that, insofar as headaches are capable of lay observation, the Veteran is competent to report that she first began experiencing migraine headaches during basic training, and has continued to have such headaches ever since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  

Additionally, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of headache symptomatology since service.  As evidenced by her hearing testimony, the Veteran has consistently reported that she first began experiencing migraine headaches during service, and has continued to have the same type of headaches since.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  

As such, because the Board finds the Veteran's statements regarding a continuity of symptomatology since service to be both competent and credible, the Board concludes that her testimony is sufficient to satisfy the third element required for service connection, namely a causal relationship between her present migraine headaches and her in-service headache symptomatology.  In making this determination, the Board reiterates that no medical-nexus evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated when such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet.App. 488, 497 (1997).

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for migraine headaches is warranted.  Therefore, the Veteran's claim of entitlement to service connection for migraine headaches is granted.  


ORDER

The appeal as to the issue of entitlement to service connection for abnormal pap smears is dismissed.  

The appeal as to the issue of entitlement to service connection for bilateral shin splints is dismissed.  

The appeal as to the issue of entitlement to service connection for residuals of pneumonia is dismissed.  

Service connection for asthma with chest pain is granted.

Service connection for migraine headaches is granted.


REMAND

The Veteran also seeks service connection for depression, a low back disability and cold injury residuals of the bilateral feet.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Treatment Records

The Veteran has consistently reported receiving treatment for depression from Dr. K.V. on five or six occasions in 2005 or 2006.  See December 2006 Authorization and Consent to Release Information Form; June 2008 DRO Hearing Tr. at 3-4; July 2010 Board Hearing Tr. at 8.  In this regard, the Board acknowledges that, in January 2007, the RO attempted to obtain Dr. K.V.'s treatment records; however, in a subsequent April 2007 statement, the Veteran reported that Dr. K.V. would be "out of the office" for "a while," and as such, requested that her claim be processed without these records.  At her July 2010 Board hearing, however, the Veteran requested that the record remain open for 60 days in order for her to obtain and submit copies of Dr. K.V.'s treatment records.  See July 2010 Board Hearing Tr. at 10.  Significantly, however, to date, none of Dr. K.V.'s treatment records have been associated with the claims file.  On this record, the Board finds that a subsequent request could result in obtaining Dr. K.V.'s treatment records.  See 38 C.F.R. § 3.159(c)(1) (2011).  As such, on remand, additional attempts should be made to obtain the Veteran's treatment records from Dr. K.V.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

II.  VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson,  20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

	A.  Depression

With regard to her depression claim, the Veteran essentially contends that service connection is warranted because she first received treatment for feelings of depression during service and has continued to experience such feelings since service.   

The Board finds that a VA examination assessing whether the Veteran has depression that was caused by or incurred during her military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service treatment records reveal that she has experienced recurrent symptoms of depression since service.  Specifically, during treatment at the Thomas Moore Health Clinic in June 2006, the Veteran was noted to have been experiencing feelings of depression and anhedonia for the past two weeks.  Additionally, during VA treatment in August 2007, the Veteran reported that she had been feeling depressed, and in September 2007, the Veteran had a positive depression screen.  Moreover, the Veteran has testified that, since service, she has continued to have trouble with depression, noting that her primary care physician has suggested that she undergo treatment for her depressive symptomatology.  See July 2010 Board Hearing Tr. at 8.  In this regard, the Board notes that the Veteran is competent to report having feelings of depression.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McLendon element, the Veteran's service treatment records reveal that the Veteran received mental health treatment in August 1999, when she was diagnosed with an adjustment disorder, not otherwise specified.  Additionally, during treatment in April 2000, the Veteran was noted to have symptoms of depression and anxiety; and during treatment in February 2001, the Veteran was noted to have difficulty sleeping and family problems, for which she was referred to the mental health clinic.  Moreover, the Veteran has testified that she was first diagnosed with depression during service in approximately 2000, when she was having difficulty adapting to the military lifestyle, and that she was prescribed anti-depressive medication during service after giving birth to her son in 2003.  See June 2008 DRO Hearing Tr. at 3, 5-6; July 2010 Board Hearing Tr. at 7.  In this regard, the Board notes that the Veteran is competent to report that she first received treatment for, and was first diagnosed with, depression during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds that the evidence of record establishes that the Veteran had feelings of depression during service, for which she received treatment on several occasions, thereby satisfying the second McLendon element.  

Turning to the third McLendon element, as noted above, the Veteran has testified that, since separation from service, she has continued to have trouble with depression, for which she received treatment from Dr. K.V. in 2005 and/or 2006.  See June 2008 DRO Hearing Tr. at 3, 7; July 2010 Board Hearing Tr. at 8.  In this regard, the Board notes that the Veteran is competent to report having a continuity of depressive symptomatology (i.e., feelings of depression and a lack of interest in activities that she used to enjoy) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Accordingly, the Board finds that there is also evidence of record indicating that the Veteran's persistent feelings of depression may be associated with her military service, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record showing that the Veteran has an acquired psychiatric disability (including depression) that is causally related to military service, the Board finds that a VA examination and medical opinion addressing the etiology of her recurrent feelings of depression is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

	B.  Low Back Disability

With regard to her low back disability claim, the Veteran essentially contends that service connection is warranted because she first developed low back pain during service as a result of an injury that occurred while unloading a pump gun and/or generator from a truck, and that such pain has persisted since.  

The Board finds that a VA examination assessing whether the Veteran has a low back disability that was caused by or incurred during her military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service treatment records reveal that she has experienced recurrent low back pain since service.  Specifically, during VA treatment in August 2007, the doctor noted that the Veteran had a history of a "lower back pain injury."  Additionally, during VA treatment in November 2007, the Veteran reported having back pain since 2001, noting that she initially injured her back while lifting a generator during service.  Moreover, at that time, the doctor diagnosed her with chronic back pain.  The following month, the Veteran was again noted to have chronic low back pain, for which she was afforded a back brace and heating pads, and was instructed on proper back care, stretching exercises, and proper body alignment.  Further, in April 2009, the Veteran sought follow-up treatment for mid to low back pain, and during VA treatment in September 2008, April 2009, June 2009, and October 2009, the Veteran's problem list included low back pain.  As such, because there is competent evidence showing that the Veteran has experienced recurrent symptoms of a back disability, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McLendon element, the Veteran has consistently reported that she first injured her back in service while unloading a pump gun and/or generator from a truck during service.  See November 2007 VA treatment record; June 2008 DRO Hearing Tr. at 16; July 2010 Board Hearing Tr. at 16.  In this regard, the Board notes that the Veteran is competent to report that she suffered from back pain and discomfort following heavy lifting during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Because the Veteran's testimony indicates that she experienced back pain following lifting generators and a pump gun during service the second McLendon element has been satisfied.   

Further, turning to the third McLendon element, the Veteran has testified that she has continued to have chronic low back pain following heavy lifting in service, particularly since the incident where she assisted in unloading generators and a pump gun from a truck.  See June 2008 DRO Hearing Tr. at 18-19; July 2010 Board Hearing Tr. at 16.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology (i.e., pain and a burning sensation in her spine) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's recurrent low back pain may be associated with service, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record showing that the Veteran has a currently diagnosed low back disability that is causally related to military service, the Board finds that a VA examination and medical opinion addressing the etiology of the Veteran's recurrent low back pain is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson,  20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

	C.  Residuals of a Cold Injury of Both Feet

With regard to her cold injury residuals claim, the Veteran essentially contends that service connection is warranted because she suffered a cold injury of both feet during a winter training exercise while stationed at Fort Leonard Wood, Missouri, and has since continued to have bilateral foot pain, numbness, tingling, and sensitivity to cold ever since.  

The Board finds that a VA examination assessing whether the Veteran has residuals of a cold injury of both feet that were caused by or incurred during her military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service treatment records reveal that the Veteran has experienced recurrent bilateral foot pain and sensitivity to cold since service.  Specifically, during VA treatment in November 2007, the Veteran reported that she had experienced cold sensitivity in both feet since basic training, when she reported being exposed to the cold and having a mild case of frostbite.  In this regard, the Veteran stated that her "feet have been cold for a couple of years."  Additionally, during VA treatment in September 2008, the Veteran was noted to have foot pain; and during VA treatment in April 2009, June 2009, and October 2009, the Veteran's problem list included foot pain with a history of frostbite in Missouri during basic training in 1999.  As such, because there is competent evidence showing that the Veteran has experienced persistent bilateral foot pain and sensitivity to cold, which could be symptomatic of a bilateral foot disability, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McLendon element, the Veteran has testified that she suffered from mild frostbite of both feet while serving at Fort Leonard Wood, Missouri, where she had to complete training exercises in the cold and snow in approximately December 1999.  See July 2010 Board Hearing Tr. at 19.  Additionally, the Veteran has reported that, shortly thereafter (i.e., in approximately February 2000), she was transferred to Fort Hood, Texas, where she experienced foot pain and swelling after again being exposed to cold conditions.  See June 2008 DRO Hearing Tr. at 22; July 2010 Board Hearing Tr. at 20.  The Veteran is competent to report that she was exposed to extremely cold conditions during service, and experienced pain and sensitivity to cold in her feet following such exposure.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Because the record indicates that the Veteran was exposed to cold during training exercises and experienced pain and cold sensitivity thereafter, the second McLendon element has been satisfied.   

Further, turning to the third McLendon element, the Veteran has testified that, since the in-service cold injury of both feet, she has continued to have pain, numbness, tingling, and sensitivity to cold in both feet, for which she wears extra socks/stockings and avoids further exposure to cold.  See June 2008 DRO Hearing Tr. at 23-24; July 2010 Board Hearing Tr. at 20-21.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology (i.e., bilateral foot pain and sensitivity to cold in both feet) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Accordingly, the Board finds that there is also evidence of record indicating that the Veteran's recurrent bilateral foot symptomatology may be associated with her in-service exposure to cold, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record showing that the Veteran has a currently diagnosed bilateral foot disability that is causally related to military service, the Board finds that a VA examination and medical opinion addressing the etiology of the Veteran's recurrent bilateral foot pain and sensitivity to cold is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from Dr. K.V.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the nature and etiology of her claimed depression.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any acquired psychiatric disorder found to be present.  For each acquired psychiatric disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing such opinion, the examiner should specifically acknowledge and discuss the Veteran's in-service treatment for (a.) an adjustment disorder in August 1999; (b.) symptoms of depression and anxiety in April 2000; and (c.) difficulty sleeping and family problems in February 2001.  For purposes of this remand, the examiner should also accept as true the Veteran's statements to the effect that she has experienced feelings of depression and a lack of interest in activities that she used to enjoy from her time in service to the present.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed low back disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any low back disability present.  If a low back disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disablity had its clinical onset during active service or is related to any in-service disease, event, or injury.  

For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that she experienced back pain following an incident unloading a pump gun and/or generator from a truck.  The examiner should also accept as true the Veteran's statements to the effect that she has continued to experience low back pain and discomfort following this incident.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed cold injury residuals of the bilateral feet.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cold injury residuals of the feet are present.  For any cold injury residuals identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such cold injury residuals had their clinical onset during active service or are related to any in-service disease, event, or injury.  

For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that she was exposed to significant cold during training exercises in service and that she has experienced pain, numbness, tingling, and cold sensitivity in the bilateral feet following service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


